Citation Nr: 9930857	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
involving the left lower leg.

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968; he was with the Air National Guard (ANG) from 
approximately 1979 to 1986.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1991 rating action of 
the Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied claims of service connection for disabilities 
affecting both ankles, a skin disorder affecting the left leg 
and lumbar scoliosis with degenerative joint disease.

The Board remanded the case in October 1995 for additional 
development.  In an October 1997 rating decision, the RO 
granted service connection and assigned a 10 percent 
evaluation for post-traumatic mild talofibular ligament 
incompetency with early degenerative joint disease, effective 
from June 13, 1991.  By an April 1998 rating decision, that 
rating was increased to 20 percent, effective from January 
26, 1996.  In a February 1999 rating action, the RO 
characterized the service-connected disability as impairment 
of the right tibia and fibula and increased the rating to the 
current level of 40 percent, effective from January 26, 1996.

In October 1996 and August 1997, the veteran testified at a 
personal hearing at the RO.  In June 1999, the veteran 
testified at a personal hearing before the undersigned Member 
of the Board sitting at the RO.  Transcripts of those 
hearings are associated with the record.  

While the issues originally on appeal were noted to include 
entitlement to service connection for a left ankle 
disability, the veteran has indicated, most recently at the 
June 1999 hearing, that he does not contend that he suffers a 
disability as a residual of an injury to that ankle.  Rather, 
he claims service connection for a skin disorder affecting 
the left lower leg, to include swelling of the left ankle.  
Thus, the issue presently before the Board is as noted on the 
title page. 

At the June 1999 hearing, the veteran submitted additional 
evidence and waived review of the evidence by the RO.  
38 C.F.R. § 20.1304 (1999).  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently demonstrated stasis dermatitis of the 
left leg and ankle or degenerative disc disease of the 
thoracic and lumbosacral spine and any in-service disease or 
injury.


CONCLUSION OF LAW

Well-grounded claims of service connection for stasis 
dermatitis of the left leg and ankle or degenerative disc 
disease of the thoracic and lumbosacral spine have not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The report of a July 1964 enlistment physical examination 
noted normal clinical evaluations of all major systems and 
was silent for any pertinent defects.  A careful review of 
the service medical records pertaining to the veteran's 
period of active duty service reveals no findings or 
complaints pertaining to a skin disorder affecting the left 
lower leg.  In November 1966, the veteran stepped off a 
ladder, fell and twisted his right ankle.  He was 
hospitalized for two days of bed rest with elevation of the 
right leg and later placed in a short leg walking cast.  The 
report of a July 1968 separation examination noted normal 
clinical evaluations of all major systems, including skin, 
lower extremities and musculoskeletal and was silent for any 
defects or significant or interval history.  In a chart 
notation dated later that same month, the veteran was noted 
to have "thro-lumbar" scoliosis.  

When the Board initially reviewed the veteran's appeal in 
October 1995, it was noted that additional records pertinent 
to the veteran's claim had not been associated with the 
claims folder.  The case was remanded in order to obtain 
available records and to allow the veteran the opportunity to 
submit additional evidence in support of his claim.  

The report of a June 1982 enlistment examination for the New 
Mexico Air National Guard noted a normal clinical evaluation 
of the spine and lower extremities.  The veteran's history 
was considered significant for muscle spasm of the back, 
three years prior, which responded to conservative treatment 
and was considered to have healed without consequence or 
residual.  

Post-service medical records include a June 1979 letter from 
a private physician to the veteran's employer detailing 
treatment received by the veteran subsequent to a work-
related injury to his back in April 1979.  The physician 
noted that the veteran had admitted to having had a problem 
"about seven years ago" which responded to treatment.  At 
the present time, the physician felt that the veteran had a 
"5-1" left lumbar disc.  

A May 1983 chart extract noted that the veteran's complaints 
of problems with his back and left leg and his history of a 
job-related injury in 1979 and a repeat episode in 1981.  
Diagnostic studies were noted to show narrowing of the L5-S1 
disc space and there was evidence of definite disc protrusion 
at L5 on the left.  

In a May 1988 letter to the veteran's attorney, a private 
physician noted that he had been treating the veteran since 
April 1988 for back and leg pain related to an April 1988 
accident.  The physician opined that the veteran had a 
herniated disc at L5-S1 on the left which was secondary to 
the April 1988 accident and not related to a previous injury 
which had been essentially asymptomatic for four years.  

The report of an August 1988 independent medical evaluation 
noted that the veteran had been injured in a motor vehicle 
accident that same month, having been seated in the rear of a 
car which was rear-ended at a high rate of speed.  The 
veteran had been treated for complaints related to his neck 
and low back.  His past history was considered significant 
for an episode of low back pain related to his job as a 
mechanic.  The diagnostic impression was that the veteran had 
focal L4-5 discopathy.  

In September 1988, the veteran underwent a partial 
facetectomy and disc excision at L4-5 on the left.  Records 
pertaining to that hospitalization note the veteran's history 
of back injury in April 1988.  It was also noted that the 
veteran had had some problems with his back before and had a 
herniated disc; however, "it got better."  When the 
veteran's current complaints failed to respond to 
conservative treatment, surgical intervention was necessary.  

In an April 1997 statement, a physician reported that he had 
first seen the veteran earlier that month, with complaints of 
low back pain which the veteran said was constant since the 
1960's.  The physician also noted that the veteran had had a 
series of occupational accidents involving falls and lifting.  

In February and August 1998 letters, a private physician who 
had interviewed and examined the veteran related the 
veteran's history of injury to the back and right ankle 
during service.  That physician also noted that the veteran 
had suffered the onset of back pain in 1970, with episodic 
back pain every few years thereafter, as well as injury in a 
1988 motor vehicle accident.  The physician offered his 
opinion that the veteran had scoliosis of the thoracic and 
lumbar spine and that, along with the multiple traumas 
experienced on active duty, contributed to the later 
development of osteoarthritis of the lumbar spine.  In 
addition, the repeated bouts of radicular pain in the lower 
extremities stemmed from the fact that with the pre-existing 
scoliosis, he was subjected to stress on the spine which 
would not have happened had he been properly examined and 
reclassified at his induction physical.

VA outpatient treatment records include a July 1996 chart 
extract noting that the veteran was being treated for a leg 
rash, present for 25 years.  The assessment was that of 
stasis dermatitis. 

In a February 1990 decision, the Social Security 
Administration (SSA) determined that the veteran was entitled 
to disability benefits from that agency.  In that decision, 
it was noted that the veteran had sustained an acute injury 
to his back as the result of his involvement in an April 1988 
motor vehicle accident and later underwent a partial 
facetectomy and disc excision.  Records received from the SSA 
include duplicates of many of the medical records already 
noted.  Additional records include reports detailing 
treatment afforded the veteran following work-related 
injuries to his back and neck.  

In a November 1997 letter, a physician who reported that he 
had first seen the veteran in May 1990 for a rash of the 
lower legs (diagnosed at that time as Schamberg's Disease and 
accompanying dermatitis) "that he had had for more than 
twenty years," offered diagnoses of pruritus and apparent 
edema of the left lower leg.  The physician opined that 
"[the veteran] developed this while in the military."  

In a December 1998 evaluation, with handwritten notations 
initialed as having been made by the veteran, the veteran was 
noted to complain of chronic back pain which had "all 
started back in 1988."  Dermatological examination was 
considered normal.  The diagnoses included multiple disc 
degeneration/herniation at multiple levels, essentially 
spanning the entire lumbar spine and moderate degenerative 
changes of the lumbar spine.  

The veteran was afforded a VA Agent Orange examination in 
April 1992 at which time his history of skin problem 
involving the lower left leg "rash-since return from Nam" 
and low back pain associated with sciatica "since 1971 or 
2" was noted.  Following physical examination, the 
assessments included degenerative joint disease and question 
rash left ankle versus vascular insufficiency. 

The veteran was afforded a VA examination in August 1997 at 
which time the examiner reviewed the veteran's hospital 
records and complete claims folder.  The examiner obtained a 
history from the veteran which was "amplified" by the 
information available in his record.  The veteran reported 
that, while in the Arctic Circle for exercises during 
service, he lay down and fell asleep in ice cold water two 
inches deep.  On waking several hours later, he felt 
discomfort and stiffness in his low back, but did not require 
any formal treatment or seek any such treatment.  He also 
reported that he fell off a ladder during service, landing on 
his right ankle and back.  At the time, the veteran sought 
treatment for his ankle but not his back.  The examiner also 
noted that at discharge, x-ray studies revealed lumbar 
scoliosis.  The veteran reported that he suffered recurrent 
muscle spasms in his back from 1969 to present.  The veteran 
also volunteered that he had swelling of the left leg and 
about his left ankle.  He had reportedly not had any other 
specific problems in that area.  

The examiner related the veteran's extensive post-service 
medical history, noting the work-related injuries, including 
the motor vehicle accident, and various treatment modalities 
used.  The veteran's current complaints were noted to include 
recurrent low back pain, stiffness in the low back and left 
sided sciatica.  It was noted that the veteran had been in 
episodic discomfort, rather than constant.  

Following physical examination, a review of diagnostic 
testing, including x-ray and MRI studies conducted in the 
past, and a review of the claims folder, the diagnoses 
included stasis edema and dermatitis in the area about the 
left leg and ankle; spinal spondylosis and degenerative disc 
disease involving thoracic and lumbosacral spine; 
degenerative disc disease with herniation, L5-S1, treated in 
the past with discectomy at the level of L4-L5; and 
persistent neurological deficit in the region of L5 nerve 
root distribution, left foot.  The examiner noted that, 
clinically he was not finding anything of consequence about 
the left ankle which was secondary to stasis on account of 
varicose veins in that limb.  There was no evidence of any 
specific other problems.  The examiner observed that the 
veteran's scoliosis was minor and idiopathic in type.  The 
examiner did not believe that this had increased in severity, 
nor was it of any clinical significance.  The multiple 
degenerative disc disease was believed to be on a 
constitutional basis and it was not felt that the veteran's 
history gave any evidence that it was related to his service 
duties.  The herniated disc at the level L5-S1 was believed 
to be related to a severe traumatic episode.  The repeated 
back spasms and low back pain were considered to be secondary 
to the fairly severe spinal spondylosis in the lumbosacral 
spine.  

In further support of his claim, the veteran has submitted 
numerous statements from his mother and brother to the effect 
that he has experienced low back and left leg difficulties 
since returning from service.  

Also of record is the testimony of the veteran offered at 
three personal hearings held during the course of this 
appeal.  The veteran testified that he felt his current back 
problems were related to service, specifically the episode in 
which he fell asleep in several inches of freezing cold water 
and the scoliosis noted upon discharge.  He testified that he 
had not been treated for his left leg complaints during 
service.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) recently issued 
a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that his current back and 
left leg disabilities were incurred in service.  In this 
regard, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented 
well-grounded claims of service connection. 

Initially, the Board notes that there is no evidence of 
complaints or treatment pertaining to the back or left leg 
during service.  Although the veteran reported to treating 
physicians and testified that he injured his back in service 
(either as a result of a fall from a ladder or due to 
sleeping in several inches of ice cold water) the service 
medical records do not support that history.  In addition, it 
is not shown, nor is it contended, that the veteran was 
treated for left leg or ankle complaints during service.  

Medical evidence of record includes current diagnoses of the 
claimed conditions; however, the Board finds that there is no 
competent evidence regarding the etiology of those 
conditions.  Regarding the veteran's own assertions, and 
those of his mother and brother, that his current low back 
and left leg disorders are related to service, the Board 
points out that, as a lay persons, they are not competent to 
offer a medical opinion.  See Grottveit; Espiritu, supra.  

The record does include several opinions, in addition to the 
SSA award, which relate the onset of the veteran's back 
disorder to work-related injuries sustained after service.  
The August 1997 VA examination included the opinion, based on 
an examination and thorough review of the claims folder, that 
the veteran's current back complaints were not related to 
service nor was the scoliosis aggravated by service.  

While there are also opinions which purport to relate the 
onset of the claimed conditions to service, those opinions 
are insufficient to well ground the claims.  For example, the 
April 1997 physician's statement which noted the veteran's 
report of constant low back pain since "the 1960's" is not 
competent because evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' satisfying the Grottveit 
requirement."  LeShore v. Brown, 8 Vet. App. 406 (1995).  
The November 1997 opinion offered by a physician who had been 
treating the veteran since 1990 is similarly insufficient to 
well-ground the claim regarding the skin condition affecting 
the left leg.  Likewise, the Board finds that the opinion 
offered in February and August 1998 letters that the 
veteran's scoliosis had been aggravated by "multiple 
traumas" experienced on active duty, does not make the 
veteran's claim plausible.  That physician had only recently 
begun treating the veteran and related a history which does 
not suggest a familiarity with the complete record.  As such, 
the clinical data used to formulate that opinion is unclear.  
Bloom v. West, 12 Vet. App. 185 (1999).  

Absent competent medical evidence which relates the veteran's 
present disabilities to service, the Board concludes that the 
veteran has not met his burden of submitting well-grounded 
claims.  See Caluza; Savage, supra.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.



ORDER

As well-grounded claims have not been presented, service 
connection for stasis dermatitis of the left leg and ankle 
and degenerative disc disease of the thoracic and lumbosacral 
spine is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

